Citation Nr: 1119962	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  06-37 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of head injury (now claimed as headaches).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran had active military service from October 1952 to January 1956.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied reopening a claim for service connection for residuals of a head injury (claimed as headaches) finding that the Veteran had not submitted new and material evidence to reopen the claim.  The Veteran testified at an RO hearing in February 2007.  A transcript of the hearing is of record.

The Board reopened the claim in July 2009 finding that the Veteran had submitted new and material evidence, and remanded the matter for provision of a VA examination from a qualified physician.  The Board again remanded the claim in April 2010 and November 2010 for further development and consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of head injury in service.  He has stated that he has had headaches since a head injury in service.  

The service treatment records show that the Veteran was injured on September 21, 1955, while he was standing in a tank turret and the tank hit a ditch.  The Veteran stated that he struck his head and lost consciousness.  It was reported that the Veteran struck his chest.  His fellow servicemen reported that they went through a ditch and the Veteran fell back.  The corpsman who accompanied him to the medical facility stated that the Veteran was never unconscious.  

Afterward, he reportedly was mumbling "stop the tank" and was disoriented.  The brief diagnosis was head injury, concussion, possibly intracranial hemorrhage.  On physical evaluation at USA Hospital in Fort Hood, Texas, there were no clinical signs of head trauma.  The neurological examination was negative except for poor light reaction of pupils.  He was disoriented, dazed, moving about the bed attempting to get up, and repeating "stop the tank."  A September 1955 skull x-ray examination showed no abnormality demonstrated.  Nursing notes dated from September 21, 1955, to September 24, 1955, note the Veteran continued to be confused and disoriented; he could not remember his name.  He thought he was in jail and did not recognize his friends.  Nursing notes dated from September 25, 1955, to October 2, 1955, show that the Veteran complained of headaches but was oriented.

An October 2, 1955, record notes the Veteran had been doing well until a nurse found him apparently confused and disoriented having some sort of fit in which his arms and legs moved and twitched; he was not incontinent.  This lasted for 30 minutes.  Following the seizure, the Veteran was apparently completely confused and disoriented, not even remembering his own name.  He continued to be dizzy and disoriented, not knowing why he was in the hospital or the names of his visitors.  Neurological examination including fundoscopic examination, examination of the cranial nerves, eyes, and deep and superficial reflexes was completely normal.  Nursing notes dated from October 3, 1955, to October 15, 1955, note that the Veteran was oriented but did not want to get out of bed because he felt dizzy.  He also had a "dripping sensation" in his right frontal area.  

An October 2, 1955, neuropsychiatry examination noted that symptoms related by the Veteran were strongly suggestive of a psychogenic disorder superimposed upon a mild or moderate head injury.  The Veteran described a persistent complaint of "water dripping" in his head.  An October 1955 electroencephalogram (EEG) noted an impression of normal awake and natural sleep record.

A report of clinical psychological evaluation dated on November 2, 1955, notes that "this is a case of conversion reaction which serves as a secondary gain (removal from tank duty and gratification of dependency needs) as an intrapunitive reaction to his own hostility." 

A narrative summary dated on November 3, 1955, notes that the Veteran was admitted into Brooke Army Hospital on October 25, 1955, as a transfer from the USA Hospital in Fort Hood, Texas, with a diagnosis of observation, psychiatric, possibly psychogenic asthenic reaction.  The examiner noted that, even though the Veteran described his symptoms as being very troublesome, his facial expression did not accompany the degree of severity with which he described his symptoms.  It was noted that laboratory studies, including serology, blood count, urinalysis, chest and skull x-rays, and EEG evaluation were all normal.  The general physical and neurological examinations also were normal.  On mental status examination, he shuffled slowly to the examining room, complaining of weakness in the legs, dull headache, and a "dripping" sensation in his right temporal area, which felt to him like a liquid "dripping" in his head and was most annoying.  Even though he described this symptom as being very troublesome, his facial expression did not accompany the degree of severity, which he described.  He had an attitude of indifference and appeared to be unwilling to expend any effort or to cooperate to any great degree on his own part.  After evaluation, the Veteran was diagnosed with passive-aggressive reaction, chronic, moderate; manifested by stubbornness, procrastination, passive obstructionism, and a tendency to cling to somatic complaints, with poorly controlled hostility.

At the January 1956 discharge examination, clinical evaluation of the head, neurological evaluation, and psychiatric evaluation all were normal.

After service, a March 1956 examination report noted that the Veteran related an injury in September 1955 but was somewhat vague about the details.  The examiner noted that the claims file did not have any medical records and that no defects were noted at discharge from service.  The Veteran stated that he was riding in a tank when they went over a lot of bumps and his head struck something, and he was hospitalized until November 1955.  He stated that he was unconscious for 4 days, and could not walk or rise up out of bed for one month.  He had pain in his head periodically and present complaints included a slight pain in the right side of his head, not like a headache but he thought "it was a nerve or something."  Neurological evaluation revealed no disturbance in gait, station, or posture.  The Romberg test was negative; the cranial nerves were intact.  There was no external evidence of head injury found; no muscle weakness or atrophy; no sensory changes; reflexes were normal; and coordination tests were done satisfactorily.  An EEG test done in March 1956 was interpreted as being within the range of normal variation.  On mental status examination, there was no evidence of any psychotic manifestations.  The diagnosis was no neurological or psychiatric disorder found.

VA primary care records dated from 1999 to 2000 note a headache of questionable etiology.  A December 1999 CT scan showed cerebral atrophy, no acute changes from before.

A July 2004 VA neurological clinical note shows the Veteran's headaches were in the left temple for at least five years and were getting worse.  He denied any other symptoms; no nausea, vomiting, photophobia/phonophobia, or visual symptoms. He also had no loss of consciousness, seizures, problems with balance, falls, head injuries, or memory loss.  After clinical evaluation, the assessment was headaches, left temple, sharp, severe; these might be late onset migraine headaches but the examiner wanted to rule out temporal arteritis and any mass lesion.  The examiner also thought the Veteran might have paroxysmal left hemicrania.

An October 2004 VA addendum record notes that the Veteran was unlikely to have temporal arteritis because his symptoms were for five years; and there was no jaw claudication, polymyalgia rheumatica symptoms, no visual changes, malaise, weight loss, night sweat, or anorexia; and a normal physical examination.

A March 2005 VA MRI report showed mild diffuse cerebral atrophy, most pronounced in the frontal lobes.  There was no mass, hemorrhage, or infarct seen; but there were chronic ischemic changes in the periventricular white matter.

In June 2006, a VA neurology consult report shows the Veteran had been worked up for left-sided headaches a couple of years ago.  He got the headaches in the morning lasting three to four hours, with no nausea, photophobia, focal weakness, or sensory changes noted.  His MRI of the brain was unremarkable.  His sedimentation rates were consistently not elevated with no evidence for temporal arteritis.  On neurological examination, he had a mildly antalgic gait with pain in his back and knees using a cane, but there was no focal weakness anywhere, no Romberg sign or pronator drift present; reflexes were brisk and symmetric for his age.  Cranial nerve function including visual fields, fundi, pupils, extraocular movements, movements of the face, jaw, tongue, and palate, and sensation over the face was normal.  The examiner heard no bruits over his carotids.  The impression was left-sided headaches for which the examiner was proceeding with a Doppler of the carotid vessels for consideration of ischemic causes of his headache.

An August 2006 VA examination report from the same neurologist who saw him in June 2006 notes the claims file was available and reviewed.  The claims file noted that the Veteran had a head injury that was considered mild in 1955 and was evaluated with a history of headaches in 1956; but was diagnosed with passive-aggressive disorder and no neurological deficit was documented.  He now claimed to have headaches related to this injury more than 50 years ago.  He stated that his headaches were on the left side and lasted three to four hours with no nausea or photophobia.  There was no focal weakness and there was a history of an unremarkable MRI scan of the brain a couple of years ago.  He had sedimentation rates that were consistently not significantly elevated and since the examiner's examination in June 2006, he had an unremarkable Doppler examination of the carotids. The examiner found that the left-sided headaches were vascular in nature, not appearing clearly traumatic in nature.  There was no documentation either in history or in the claims file to indicate that the head injury was severe enough in 1955 to cause headaches 50 years later.  It was the examiner's view that the headaches the Veteran complained about were not related to the injury in question; this statement was made on a more probable than not or more likely than not basis.

The August 2006 VA examination report was considered flawed because it is based on a finding that the Veteran's MRI was unremarkable when, in fact, the March 2005 MRI showed mild diffuse cerebral atrophy, most pronounced in the frontal lobes.  This also was noted on CT examination in December 1999.  The examiner also noted that the Veteran had not complained of headaches for 50 years, when, in fact, the claims file shows the Veteran has complained of headaches (and has filed service connection claims for residuals of a head injury) since his discharge from service in 1956.

A January 2007 VA treatment note indicated that the Veteran complained of recurrent headaches for 5 years.  A May 2007 VA treatment note indicated that the Veteran struck his left forehead with a wrench and complained of feeling woozy.  The diagnosis was cerebral concussion and left eyebrow abrasion.  

A July 2009 VA examination was provided.  The examiner commented that a neuropsychiatrist was not available at the facility at that time and that he was asked by his supervisor to complete the examination.  The examiner went through and documented the extensive history of the Veteran's head injury, subjective complaints, and current diagnoses on MRI and CT reports.  The examiner noted that the MRI scanning previously conducted showed diffuse cerebral atrophy most pronounced in the frontal lobes with chronic ischemic changes in the periventricular white matter.  The examiner also noted that previous CT examination showed moderate dilatation of the lateral ventricles out of keeping with normal-appearing Sylvian fissures and cortical sulci.  The examiner then found that the Veteran's left sided-headaches, which occurred only at night while he was sleeping, did not appear to be clearly traumatic in origin.  The examiner noted that the Veteran had tried several different medications for the headaches but none of them had worked.  Now, the headaches were controlled by Tramadol only.  It was the examiner's opinion that the headaches on the left side occurring while sleeping only were not related to the head injury.  Also, the examiner commented that on review of the claims file, it was noted that he had complained of pain in the right side of his head and on present examination, he was complaining of pain in the left side of the head.

The July 2009 examination was considered inadequate because the examiner did not offer a rationale for why the headaches were not related to the head injury in service.  The examiner also did not explain why the headaches did not appear to be clearly traumatic in origin.

A VA neurological examination was conducted in May 2010.  The examiner reviewed the Veteran's claims file.  The diagnosis was headaches, cluster variant, less likely as not related to service.  The examiner noted that the Veteran had no sequence of events since service showing treatment with recurrence until seen at the VA in 2006.  In a December 2010 addendum, the examiner stated that the Veteran left-sided headaches sounded vascular in nature, not appearing clearly traumatic in origin.  The examiner stated that there is no documentation either in the history of or in the claims file to indicate that the inservice head injury with attached severe enough in 1955 to cause headaches 50 years later.  In the examiner's view that the Veteran's current headaches are not related to the inservice injury.  The examiner also stated that the Veteran's headaches do not correlate with the MRI findings, and that the Veteran's current headaches are similar to migraine with vascular spasm of which cluster headaches are a variant.  

The Veteran's representative, in May 2011 written argument, indicated that the examiner did not provide a proper rationale for the May 2010 and October 2010 opinions.  

The May 2010 examination is considered inadequate because it did not opine as to the likely etiology of the Veteran's headaches, if it was found that they were not the result of service; and did not explain why the headaches did not appear to be clearly traumatic in origin.  

The Veteran's representative also noted that a certified physician's assistant C-PA conducted the May 2010 and October 2010 examinations.  Such an individual, identified as a PA, may be adequately trained and qualified to conduct physical examinations and render opinions if properly supervised by appropriate VA personnel.  However, the Veterans Benefits Administration Adjudication Procedure Manual M21-1MR, Part III, subpart iv, Ch. 2, § D.19.a, clearly requires that reports of physical examinations conducted by a PA be signed by a physician.  Although the May 2010 the examination report was reviewed and signed by a physician, as required, the October 2010 examination report was not.

In view of the foregoing, another opinion regarding service connection is necessary.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Stegall v. West, 11 Vet. App. 268 (1998) (the Board is obligated by law to ensure that the RO complies with its directives).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by an appropriately qualified physician to obtain an opinion as to whether the Veteran's current headache disability is related to his head injury in service.  If necessary, refer the claim to a fee-based provider.

The examiner should determine whether any of the diagnoses found on MRI and CT examination and/or the subjective complaints of headaches since service are at least as likely as not (50 percent chance or greater) related to the Veteran's head injury in service.

The claims file, including a copy of this remand, must be reviewed in its entirety in conjunction with the examination, including all relevant history of the Veteran dating back to his inservice head injury in 1955 up to the December 1999 CT scan showing mild diffuse cerebral atrophy and the March 2005 MRI showing more specifically mild diffuse cerebral atrophy, most pronounced in the frontal lobes and chronic ischemic changes in the periventricular white matter, in addition to all the more recent medical records including the VA examinations, and May 2007 VA treatment note that the Veteran accidently hit his left forehead with a wrench and went to the emergency room.

If the examiner concludes that the headaches, which have been complained of since active service, are not related to service, the examiner is to opine as to their likely etiology.

A complete and cogent rationale for all opinions must be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.

2.  Then readjudicate the claim.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

